                            UNITED STATES DISTRICT COURT
                                    District of Maine


 DANIEL COLBY, JR.,                          )
                                             )
            Petitioner                       )
                                             )
 v.                                          )     No. 2:15-cr-00182-GZS
                                             )     No. 2:18-cv-00429-GZS
 UNITED STATES OF AMERICA,                   )
                                             )
            Respondent                       )
                                             )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on April 23, 2019, his

Recommended Decision (ECF No. 160). Petitioner filed his Objection to the Recommended

Decision (ECF No. 161) on May 9, 2019.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is hereby ORDERED that an evidentiary hearing is not warranted under Rule 8
               of the Rules Governing Section 2255 cases.

       3.      It is hereby ORDERED that Petitioner’s Motion for Habeas Relief under 28
               U.S.C.§ 2255 (ECF No. 146) is DENIED.
       4.      It is hereby ORDERED that a certificate of appealability pursuant to Rule 11 of
               the Rules Governing Section 2255 cases is DENIED because there is no substantial
               showing of the denial of a constitutional right within the meaning of 28 U.S.C.
               §2253(c)(2).


                                                   /s/George Z. Singal_____________
                                                   U.S. District Judge

Dated this 5th day of June, 2019.
